Exhibit 10.1

 

AMENDMENT NO. 1 TO

STOCK PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 (the “Amendment”), dated as of May 20, 2003, is by and
between INTERLEUKIN GENETICS, INC., a Delaware corporation (the “Company”), and
PYXIS INNOVATIONS INC., a Delaware corporation (“Pyxis” or “Investor”).

 

The Company and Pyxis are parties to a Stock Purchase Agreement dated as of
March 5, 2003 (the “Agreement”).  Capitalized terms not otherwise defined in
this Amendment shall have the meanings given to them in the Agreement.

 

                                The parties agree as follows:

 

1.                                       Section 5.1 of the Agreement is hereby
amended to add the following at the end of said section:  “The Investor agrees
to vote its shares of Preferred Stock at the Company’s next annual meeting of
stockholders in favor of (i) increasing the Company’s authorized preferred stock
from 5,000,000 shares to 6,000,000 shares and (ii) increasing the Company’s
authorized Common Stock from 50,000,000 to 75,000,000.  In exchange, the Company
agrees to not issue, by merger or otherwise, any Common Stock or preferred stock
other than in a Permitted Issuance (as defined in Section 5.3 below) without the
vote or written consent of the holders of at least a majority of the then
outstanding shares of Preferred Stock.  The Company’s obligation under this
Section 5.1 shall terminate at such time as the Investor and its Affiliates own
less than 40% of the shares of Preferred Stock issued pursuant to this
Agreement. The Company acknowledges that money damages alone would be an
inadequate remedy for any breach or threatened breach by Company of this Section
and that, in addition to any other rights and remedies Pyxis may have for any
such breach or threatened breach, the Investor shall have the right to seek
injunctive and other equitable relief, including specific performance.  For the
purposes of this Section 5.1, “Permitted Issuances” means the issuance of shares
of Common Stock, preferred stock or rights to acquire either of the foregoing by
the Company (i) upon conversion or exercise of any convertible securities,
options, or warrants outstanding prior to the date hereof; (ii) to employees,
consultants, officers or directors of the Company pursuant to any stock option,
stock purchase or stock bonus plan, agreement or arrangement approved prior to
the date hereof by the Company’s Board of Directors; (iii) up to an aggregate of
500,000 shares to persons or entities in connection with equipment leasing
arrangements, bank or other institutional loans, or strategic research
partnerships and where the principal purpose of such issuance is not equity
financing; (iv) as a result of any stock split, combination, dividend,
distribution, reclassification, exchange or substitution; and (v) in an equity
financing transaction approved by at least a majority of the directors elected
by the Investor.”

2.                                       Except as amended hereby, all of the
terms and conditions of the Agreement shall remain in full force and effect.
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

3.                                       This Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  This Amendment
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to principles of conflicts of laws.

* * *

 

5

--------------------------------------------------------------------------------


 

This Amendment No. 1 to the Stock Purchase Agreement is signed as of the date
first written above.

 

 

 

INTERLEUKIN GENETICS, INC

 

 

 

 

 

By:

/s/ Fenel M.. Eloi

 

 

Fenel M. Eloi

 

 

Its Chief Financial Officer

 

 

 

 

 

PYXIS INNOVATIONS INC.

 

 

 

 

 

By

/s/ Janice Jackson

 

 

Janice Jackson

 

 

Its Duly Authorized Agent

 

 

6

--------------------------------------------------------------------------------